 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecurityNationalLife Insurance Co.andUnionNacional de Trabajadores.Case 24-CA-3148March 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn December7, 1972,Administrative Law JudgeAlmira A. Stevenson issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Security NationalLife Insurance Co., Bayamon, Puerto Rico, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was tried at Hato Rey, Puerto Rico, onSeptember 19 and 20,1972. Thecharge was filed by theUnion and served on the Respondent March 9,1972; thecomplaint was issued June 30, 1972.The issues are (a)whether or not the National LaborRelations Board has jurisdiction over this proceeding; (b)whether or not the Respondent,through its admittedsupervisors,threatened employees and created the impres-sion of surveillance of their union activities,in violation ofSection 8(a)(1) of the National Labor Relations Act, Series8, as amended;and (c)whether the Respondent dischargedAureoA. Rivera because of his union membership oractivities,in violation of Section 8(a)(3) of the Act, ortNo brief has been received from the General Counsel or the ChargingParty2Xavier Zequeira,102NLRB 874, see alsoUnion de TrabajadoresIndustriales de Puerto Rico, Inc,174 NLRB 489,Call, Burnup& Sims,Inc,159 NLRB 1661,Gorbea, Perez & Morell, S en C,133 NLRB 362, reversedbecause of inefficiency. I find against the Respondent onsubstantially all counts, as explained below.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the Respondent,) I make the following:FINDINGS OF FACTANDCONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is a domestic corporation engaged inthe insurance business and in real estate investments inPuerto Rico and the U.S. Virgin Islands. During the pastcalendar year, it received, in the course of its businessoperations,premiums on insurance policies exceeding$500,000 in value, of which more than $50,000 wasreceived from policies outside Puerto Rico. During thesame period it received more than $99,000 from reinsur-ance sources outside Puerto Rico, and paid insuranceclaims on policies exceeding $1,000,000 in value, of whichmore than $5,000 was paid to beneficiaries outside PuertoRico.The Respondent admits the above facts, but contendsthat the Act is not applicable to the Commonwealth ofPuerto Rico. The Board has, however, ruled adversely totheRespondent on this issue.2 As the Respondent'soperationsmeet the appropriate Board jurisdictionalstandards,3 which are applicable to Puerto Rico,4 I findthat the Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction inthis proceeding.II.THE LABOR ORGANIZATIONThe Respondent admits, and I find, that the ChargingParty,referred to herein as the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheEvidenceThe Respondent's Bayamon branch office, here in-volved, ismanaged by RamonBenitez.Itemploys 3supervisors and 15 agents whose duty it is to sell insurancepolicies and collect premiums. The agents and supervisorsoccupy one large office; Benitez has a private office. Theagents cover their debits, or geographical territories, intheir automobiles selling policies and calling at customers'premises to collect premiums.Aureo A. Rivera was hired as an agent byBenitez inOctober 1971. Rivera was an experienced, licensed insur-ance agent at the time of hire. He was assigned a mainlyrural debit which at that time contained customers payingon other grounds 328 F.2d 679 (C A. 1)3Metropolitan LifeInsuranceCompany,141 NLRB 1074 and 141 NLRB3374SeeConrado Forestier d/b/a CanteraProvidencia,IllNLRB 848,Puerto Rico Foods Products Corporation,I 1 I NLRB 293202 NLRB No. 64 SECURITY NATIONALLIFEINSURANCE CO.weekly premiums totaling $120.72 and monthly premiumstotaling $228. During the 4-1/2 months of his employ, thecollectablepremiumsnever fell below those figures. WhenRivera wasdischarged on March 6, 1972, the collectableweekly premiums in his debit totaled $136.19, and themonthly premiums totaled $252.16. Rivera's averageearnings wereabout the same when he left the Respon-dent's employ as they were when he began.Restituto Oyola Alvarez (herein called Oyola) supervisedRivera aswell as agentsHeliodoro Cruz Candelario (hereinCruz), Jose Lopez, Carlos Negron, and Jose RiquelmeRivera (herein Riquelme).Rivera began talking to the other agents about theadvantagesof unionismat the end of January 1972, usuallyoutside, but sometimes inside, the office.Meetings wereheld among the agents at Riquelme's home and at otherplaces.At the beginning of February, this Union wasdecided upon. Rivera visited the union office and receivedblank authorization cards. He solicited signatures duringFebruary and March in the hallway and away from theoffice;he obtained the signatures of two agents in theoffice on his last day of employment. Cruz obtained onesignatureand gave the card to Rivera, who took it and thecards he had obtained to the union office.5In February, Rivera received honorable mention in theRespondent's published bulletins fora net increase of$32.64in sales ofmonthly premium policies during theperiod December 15 to January 20 or 25 .6 This was the 4thhighest increase of the 15 Bayamon agents, and the 11thhighest for the Respondent's entire complement of over100 agents.Rivera conceded that his debit "started going down" inmid-February because, he testified, his automobile neededrepair, and at thesame timehe had "personal problems." 7He testified that he asked Oyola for help, as Riveraunderstood that was what the supervisors were there for.Oyola, however, did not help him.Cruz testified that Oyola called him intoBenitez'sofficeon February 21 on a matter of money missing from hisaccount. Cruz testified that he reimbursed the Company,and was not reprimanded. During this interview, Cruzcontinued,Oyola told him that he should not be "inaccord" with Rivera's "idea of theunion," and not tofollowRivera "in that respect." Cruz replied that heintended to consider all points on both sides.On Febru4ry 25, Benitez sent for Rivera and told him hewas not satisfied with Rivera's work becausehis sales werenot good enough. Rivera and Benitez appear to be inagreementthat it isnet sales-i.e., salesof new policies ascompared with lapses of previously sold policies-which isthe true measure of an agent's performance. Riveraexplainedto Benitezthat he had not had a car, and thatSupervisorOyola had not given him any help.Benitezresponded, according to Rivera, "that that was tough, butthat he could not control Mr. Oyola." Rivera testified thatBenitez thensaid "that I bugged him," and added, "Oh, I5Based on theundisputedtestimony of Riveraand Cruz, andstipulationsthatRiquelme andagent Gonzales would testifyto the sameeffect.6Benitez,who testifiedwith respect to the period covered by the375would just like to get rid of you, I do not like to see youaround the office."On March 6, 1972, Benitez again called Rivera in, andthistime informed him he was no longer needed.According to Rivera,Benitez said,"I'm going to pay youfor today and do not come back to the office." Afterfurther discussion, Benitez finally stated, according toRivera, "Look, let's cut it off at this point, there is anotherreason why I'm firing you but I am not authorized to gointo it, to divulge it." Riverarefused Benitez's request thathe turn in his debit book, which was Rivera's record of theaccounts in his debit, until his debit had been audited.The next day, Oyola audited Rivera's debit by visitinghis customers.No complaint resulted from the audit.On March 8, Rivera return to the office with his debitbook to demand a month's severance pay. Benitez was notin the Bayamon office that morning, but Rivera told himover the telephone that he would not turn in the book untilhis severance pay was paid. Benitez threatened him withlegalaction.After checking with his attorney, Rivera"made a public statement" to all the agents present towitness that he was turning in his debit book becauseBenitez had threatened him. According to Rivera, Oyolathen told him to shut his mouth and leave the office.Rivera said that the employees would not be coercedbecause "we have the union to back us up." According toRivera,Cruz,Gonzales, and Riquelme, Oyola thenannounced that the Company knew Rivera had beenhanding out papers and collecting signatures, and that wasthe reason he was being fired, or words to that effect.Rivera returned to the Bayamon office for the last timeonMarch 10, whenBenitez gavehim a check for hisseverance pay, and the two of them discussed unions in thepresence of all the agents, Benitez taking the position thatthe Union Rivera was trying to bring in was not neededand was not a good union.Cruz testified he was not in the office on March 6, whenRivera was fired, but that Oyola visited his home thatevening. According to Cruz, Oyola told him Rivera wasdischarged "for taking signatures and that they were alsogoing to get another gentleman ...." Cruz also testifiedthatOyola subsequently called him intoBenitez's officeand repeated to him in private that Rivera had beendischarged "for those reasons, for taking the signatures,"and that Oyola said "that the same thing could happen tome ifI followed Aureo's ideas."Gonzalez, also active in the organizing effort, testifiedthat Supervisor Louis Donato asked him later in the day onMarch 8 what had happened that morning and told him,"You are not that type of boy, you know what kind offellow Aureo is and what he stands for." Gonzalez alsotestified that Benitez told him the following week "that Ishould start looking for another job because I was one ofthe instigators of the union" and that the Company "wasnot going to allow it." Gonzalez was dismissed thefollowing August for refusing to obey an order of hisbulletins, was uncertain about the exact dates.By personal problems, Rivera apparently meant that he and his wife,who was a schoolteacher,had difficulty finding someone to care for theirchildren while they were away at work. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor, but was reinstated a week later without loss ofpay.Riquelme testified that Oyola accompanied him on hisroute the following Tuesday, March 14, and informed himthat the Company "had knowledge that I had been electedrepresentative of the union at the Bayamon agency."Riquelme replied that it was true, but that he did notbelong to this Union and had not signed a card. Oyolacommented, according to Riquelme, "that that was notgood for me, that that was no good."SupervisorOyola denied the antiumonstatementsattributed to him by Rivera, Cruz, Riquelme, and Gonza-lez.Oyola also testified that based on information whichtwo employees had volunteered, he told Riquelme in afriendly way, "I congratulate you because you were elected[the leader of the union movement] according to yourfriends."Oyola further testified that he had always helped Riverawhen requested with his debit which covered a bigterritory.However, on one occasion in February whenRivera asked for help, Oyola did not help him becauseCruz told Oyola that Rivera was out of his debit that daypicketing in front of the Medical Center in Toa Alta andcarrying lumber to fix a house he had on some landbelonging to the Government; and also Rivera did notneed help because his debit was 100 percent collected forthe month of February.Beniteztestified it was he who fired Rivera, and for thefollowing reasons: Although there was no problem aboutRivera's collections, Rivera's salesbegan to slump in midor late January. On or about February 25,Benitez calledhim in about his insufficientsales.Rivera admitted hecould do a better job but said he had had trouble with hiscar and Oyola had refused his request for help.Benitezgave him 2 weeks to increase his sales or be let go.Benitezsaid he asked Oyola why he had not helpedRivera andBenitezhad "confidence in Mr. Oyola'sdecision and I accepted it." Although he said it wascompany practice for supervisors to help agents who hadcar trouble,Benitezcould not remember why Oyola didnot help Rivera.Two weeks went by and nothing happened at all, Benitezcontinued. Rivera had no sales; in fact, he had a net deficitfor the period.Beniteztherefore terminated Rivera onMarch 6 for this reason.Benitezdid not recall saying thatthe discharge was for personal reasons; he denied that hesaid there were other reasons which he was not authorizedto tell; and claimed he was authorized to do what he wantsin that office. Benitez testified that the first he heard of theunion organizationwas on that day when Rivera suggestedthatBenitezwas firing him because of his union activities.Benitez testified he had a discussion of the discharge inthe office with all the agents and Rivera on Friday, March10.Although some employees thought the Union was thereason,Benitezinformed them it was lack of sales.In supportofBenitez'stestimony, theRespondentpresented the following figures on Rivera's net productionduring his period of employment (Resp. Exh. 1): 8Net SalesPremiumsWeeklyMonthlyOct.10/25$6.08Nov.$19.4511/15.2311/82.2511/154.7711/224.6111/29Dec.4.7112/6(1.51)12/13.1612/202.3512/27Jan32.641/31/101.351/171.251/24.941/31(1.19)Feb.(9.46)2/72/14(2.46)2/21.212/28(.24)Mar.(24.71)3/6(2.74)The Respondent also presented two other documents,purporting to represent Rivera's monthly premium pro-duction. Such documents, Benitez testified, are prepared bythe home office around the first of every month andreceived in the district office between the 4th and the 6th.One of the documents presented (Resp. Exh. 2), was issuedApril 1 and covered the period February 25 to March 25,which included the last 2 weeks of Rivera's employment.Benitez explained that this document revealed that Riverahad nosales,and that three monthly policies Rivera hadsold in January and February lapsed, and one long-timepolicy was surrendered for cash, during the period covered.The net monthly premium loss was $24.71. After Riverapointed out that the lapses occurred after his discharge,Benitez testified he did not attribute the lapses to Riveradirectly; he had presented the document, he said, to show8The net sales of weekly and monthly policies are listed separately, plainfigures indicate increase, lines, neither increase nor decrease, and figures inparenthesis indicate decrease SECURITY NATIONAL LIFE INSURANCE CO.thatRivera had no sales whatsoever during his last 2weeks, and to verify the net deficit of $24.71 for Marchshown in Respondent's Exhibit 1.The other of these two documents, Respondent's Exhibit3, covered Rivera's monthly premium production for thelastcompletemonth of his employment (apparentlyJanuary 25 to February 25). Benitez pointed out that thedocument revealed the lapse of two policies, for a total lossof $9.46, and no sales during the entire period. The resultwas a net deficit of $9.46 for February, as shown inRespondent's Exhibit 1.In rebuttal, Rivera presented documents (G.C. Exhs. 9and 10) compiled from his own records, showing his policysales from December 1, 1971, until his discharge .9 TheRespondent agreed that Rivera's figures are accurate. Thedocuments give the value of the sales by weekly (WP) andmonthly (MDO) premium, and then translate the weeklypremiums into the monthly equivalent, in the same mannerused by the Respondent for that purpose, by multiplyingby 4.33:Date ofPremiumMDO Equiv-Salealent12/1/71$ 1.10 wp$ 4.7612/16/712.34 wp10.1812/23/715.00 MDO5.001/3/729.33 MDO9.331/3/721.69 MDO1.691/10/72.87 wp3.771/10/721.04 wp4.501/12/721.90 wp8.251/17/723.47 MDO3.471/17/72.20 wp.871/23/7213.15 MDO13.151/23/72.94 wp4.071/26/721.04 wp4.501/26/725.00 MDO5.001/31/7211.07 LIDO11.071/31/726.90 MDO6.902/16/72.87 wp3.772/17/721.26 wp5.462/17/722.11 wp9.142/17/72.76 wp3.292/22/72°.85 wp3.683/1/721.53 wp6.63Although, as indicated, the Respondent did not chal-lenge the accuracy of General Counsel's Exhibits 9 and 10,Benitez pointed out that they represent gross sales, while itwas for Rivera's alleged net sales deficits that he was fired.When asked why Rivera's March sale 10 was not reflected9Rivera testified thatG.C. Exh.9 represented the period December I toJanuary 22,which Benitez had said was the period covered by the monthlybulletins inwhich he received honorable mention;and G.C.Exh. 10represented the period thereafter for which he was fired.However,the datesreferredto byRivera do not conform with those actually given by Benitez,as indicated above.Ihave therefore combined the figures on these twoexhibits for purposes of analysis.19G.C.Exh. 10 reflects a weekly premium sale on March 1,1972, of377on Respondent's Exhibit 2, Benitez testified, first, that "ithad not had time to go to the home office and the policysubmitted to reflect this register," but that he had taken thesale into account when he decided to fire Rivera.Subsequently, Benitez stated that the reason was that thesalewas attributed to another agent after Rivera'sdeparture.B.Analysis and ConclusionsAlthough Rivera expressed concern about his collectionsand asked Oyola to help him with them, both Benitez andOyola testified that Rivera's performance was satisfactoryin that respect.11 This seems to indicate that few of thepolicies in his debit lapsed. He could have had a net deficit,therefore, only if he made no sales-the deficit represent-ing the value of the few policies which did lapse in spite ofRivera's efforts to collect the premium on them. In view ofthe sales shown on General Counsel's Exhibits 9 and 10,thiscould not have happened. Nevertheless,Beniteztestified that this is what, in effect, did happen.In support of Benitez's testimony, the Respondentpresented its exhibit 1, set forth above, which wasa singlesheet of paper apparently typed in the Bayamon office forthe hearing in this case or at the time of Rivera's discharge.The figures on it are conclusionary-no breakdown ofspecific policies lapsed or sold is included.In order to supply some of themissing details, theRespondent presented its exhibits 2 and 3, describedabove. They are two large sheets which appear to havebeen produced by some type of computer and whichBenitez testified were issued by the Respondent's homeoffice.He said they reflected Rivera's performance-salesand lapses-with regard to monthly policies (no compara-ble sheets were produced for weekly policies) during theperiods covered.Respondent's Exhibit 1 gives a net monthly premiumdeficit forMarch of $24.71. That figure accords withRespondent's Exhibit 2 which shows a total of $24.71 inlapses and a surrender, and no sales. It was admitted,however, that the lapses and the surrender occurred afterRivera left the Company, and that a sale valued at over $6isnot included in either Respondent's Exhibits 1 or 2. Inthese circumstances, I find that, if Rivera's March sale wasa monthly policy,as Benitez indicated, Rivera's net salesduring his last 2 weeks of employment amounted to a $6net increasein monthlypolicies; if it was aweekly policy,he had neither an increase nor a deficit in monthly policies.In either case, he did not have a deficit for the period.As to the period January 25 to February 25 which wascovered by Respondent's Exhibit 3, and was the first fullmonth after Rivera received honorable mention, thatdocument shows the lapse of two monthly policies totaling$9.46, and nosales.Respondent's Exhibit 1 gives the samefigures as a net deficit for monthly policies for February,$1.53, translatable into a $6.63 monthly value. G.C. Exh. 7-H shows thatRivera collected$6.12 for a sale on March 1, 1972, but it is not clearwhether it was a weekly or a monthly premium policy. Benitez testified thatthe company records showeda saleof a $6.12 monthly premium policy byRivera onMarch 6, 1972.11 In these circumstances, I consider the testimony and exhibitsregarding Rivera's collections,which do not deal with lapses, immaterialexcept as specifically indicated herein. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherebyalso indicatingno sales.However,GeneralCounsel's Exhibits 9 and 10, agreed to accurately reflectgross sales, show that Rivera sold monthly policies valuedat $22.97 during that period. In these circumstances, I findthatRivera's net monthly production for this period wasan increase of $13.51.As Respondent's Exhibits 2 and 3 and that part ofRespondent's Exhibit 1 covering monthly policies duringthe same periods are therefore demonstrated to beunreliable, I find that the remainder of Respondent'sExhibit 1 covering weekly policies, which Respondent didnot attempt to support, is equally unreliable with respect toRivera's net production.In evaluatingBenitez'scredibility, I have considered thefact that his testimony regarding Rivera's allegedly poorperformance during his last 6 weeks of employment wasnot supported by the documentary evidence introduced forthat purpose. In my opinion, Benitez knew full well thatthosedocuments did not accurately reflect Rivera'sperformance. I have also considered the fact thatBenitez'stestimony that he discharged Rivera for inefficiency isotherwise unsupported, and that his demeanor did notimpressme as that of a truthful person. I thereforediscredit Benitez generally.Ialso discredit Oyola because his testimony as to thereasons he refused to respond to Rivera's plea for helpwere inconsistent in that he implied on the one hand thatRivera was spending company time engaged in noncompa-ny pursuits for which he had transportation while claimingthat his car would not run, and on the other hand thatRivera was performing so efficiently that he did not needhelp. In addition, Oyola's denials of the antiunion remarksattributed to him were unsupported, and his demeanor wasunimpressive.By contrast, I was most favorably impressed with Cruzand Riquelme, based on their demeanor. As the testimonyof Rivera and Gonzalez was consistent with theirs, as thesalesfigures compiled by Rivera were accurate, and as thetestimony of these four witnesses was mutually corrobora-tive, I credit them.12On the basis of the aforesaid credibilityresolutions aswellas evidence which is not disputed, I make thefollowing findings of fact:AlthoughCruz and Riquelme were active in themovement to unionize the insurance agents at theRespondent's Bayamon branch office, Rivera was un-doubtedly the leader. It was he who began thediscussionamong the employees; initially contacted, and maintainedcontactwith, theUmon; and did most of the cardsoliciting. The Respondent was aware of this by February12 In thus resolving the credibility issues, I have considered theRespondent's contention that the testimony of the four General Counsel'switnesses "is tainted by a vested interest, and by a frustrated effort on theirpart to persuade at least 30% of the insurance agents of respondent to accepttheir leadership in the unionizing movement " However, I find no merit inthis contention as Cruz had voluntarily left the Respondent's employ priorto the hearing in this case and therefore can be assumed to have no "vestedinterest" in' thematter, and because of the factors relied on above.13Benitez's and Oyola's reaction to Rivera's requests for help inservicing his debit while his car was being repaired, which was contrary tocompany practice, as revealed by Rivera and their own testimony, in myopinion further supports the conclusion that the Respondent was deter-mined to get rid of Rivera at all costs21, when Oyola revealed the fact to Cruz. Three days later,on February 25, Benitez called Rivera in and accused himof insufficientsalesand in effect put him on 2 weeks'notice. At the end of the 2 weeks,Benitez firedRivera forthe stated reason that his net sales were running a deficit.The reason given byBenitez,however,was false, asshown by the credible evidence to the contrary, and thecredible evidence that Benitez revealed to Rivera thatRivera "bugged him" and that Benitez would just like toget rid of Rivera, and that there was another reason for thedischarge which Benitez was not authorized to divulge.Moreover, the following week Benitez impliedly threatenedto discharge Gonzalez also for being "one of the instigatorsof the union." Finally, Supervisor Oyola informed theentireBayamon complement that the real reason forRivera's discharge was his solicitation of signatures for theUnion.i3Accordingly, I conclude that the reason given for thedischarge of Rivera was a pretext and the real reason wasto rid the Respondent of the leader of the union activity,and the discharge was therefore discriminatory and aviolation of Section 8(a)(3) and (1) of the Act.14Ialso conclude that the Respondent independentlyviolated Section 8(a)(1) of the Act as alleged in thecomplaint by the following:(1)SupervisorOyola threatened employee Cruz onMarch 8 by telling him that Rivera had been dischargedfor taking signatures for the Union and that the same thingcould happen to Cruz if he followed Rivera's"ideas."(2)Manager Benitez told employee Gonzalez during theweek following Rivera's discharge that Gonzalez shouldstart looking for another job because he was one of theinstigators of the Union and the company was not going toallow it.(3) In all the above circumstances, Oyola's remark toRiquelme on March 14 that the Company had knowledgethatRiquelme had been elected representative of theUmon at Bayamon was intended to and did create theimpression that the employees' union activities were undersurveillance and coerced Riquelme and the otheragents inthe exercise of their rights under the Act.15REMEDYInorder to effectuate the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found and,in view ofthe nature thereof,to cease and desist from infringing inany manner on its employees' rights guaranteedby the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4).Having found that the Respondent discriminatorily14Contrary to the Respondent's contention,its failure to discharge otherunion adherents does not necessarily indicate the absence of discriminatoryintent with regard to the one it did discharge.SeeN LR B v.Nabors,196F 2d 272, 276 (C.A5); Luhr Jensen & Sons, Inc.,177NLRB 475, fn. 17, SeaLife,Incorporated175NLRB 982, 986;Santa Fe Drilling Company,171NLRB 161, footnote 56, enfd as modified 416 F 2d725 (C A9),U SRubber Company,147 NLRB 619, 625;Layton Oil Co,128 NLRB 252, In. 715Hotel Conquistador,Incd/b/a Hotel Tropicana,159 NLRB 1220,1226, enfd as modified 398 F 2d 430(C A9);Moore's Seafood Products,Inc, 152 NLRB .683, enfd 369 F.2d 488(CA 7) Inview of the aboveconclusions, I find it unnecessary to decide whether Oyola's remarks toCruz on February 21 constituted an additional violation of Section 8(a)(I)as alleged,as it would not affect my recommended Order in any event SECURITY NATIONAL LIFE INSURANCE CO.discharged Aureo Rivera, I also recommend that it beordered to offer him immediate and full reinstatement tohis former job or, if that job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority and other rights and privileges, and to make himwhole for any loss of earnings suffered by reason of thediscrimination against him, plus interest at 6 percent perannum.F.W.Woolworth Company,90 NLRB 289;IsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended: 16ORDERThe Respondent, Security National Life Insurance Co.,Bayamon, Puerto Rico, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Union Nacional de Trabajadores,or any other union.(b)Threatening employees with discharge for engagingin union activities or for agreeing with employees who doengage in such activities.(c)Creating the impression of surveillance of employeeunion activity.(d) In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)OfferAuero A. Rivera full reinstatement to hisformer job or, if that job no longerexists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for his lostearningsin the manner set forth in the section of theAdministrative Law Judge's decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its office in Bayamon, Puerto Rico, copies ofthe attached notice marked "Appendix," in English andSpanish.17 Copies of the notice, on forms provided by theRegional Director for Region 24, after being duly signedby an authorized representative of the Respondent, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director, in writing, within 20379days from the date of this Order, what steps theRespondent has taken to comply herewith.16 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and Order,and all objectionsthereto shall be deemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of you for supportingUnion Nacional de Trabajadores or any other union.WE WILL NOT threaten to discharge you for engagingin union activities or for agreeing with those who doengage in union activities.WE WILL NOT create the impression that we areengaging in surveillance of your union activities.WE WILL NOT in any manner interfere with, restrain,or coerce you in the exercise of rights guaranteed toemployees by Section 7 of the National LaborRelations Act, as amended.WE WILL offer Aureo A. Rivera immediate and fullreinstatement to the job he held prior to his dischargeon March 6, 1972, or, if that job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges.WE WILL make Aureo A. Rivera whole for any lossof earnings he may have suffered as a result of hisdiscriminatory discharge, plus interest at 6 percent perannum.SECURITY NATIONAL LIFEINSURANCE CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Pan Am Building, SeventhFloor, P. O. Box U U, 255 Ponce de Leon Avenue, HatoRey, Puerto Rico 00919, Telephone 622-2424, Ext. 0225.